DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 was filed after the mailing date of the NOA on 06/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s remarks, page  amendments filed 04/04/2022, with respect to “…wherein the coagulant is contained in an amount of 0.1 wt % to 1.0 wt %, based on the total weight of the tofu, wherein the tofu has a dry solid content of 11.5 wt % to 25 wt %...” in amended claim 1 and 13, have been fully considered and are persuasive.  
The  35 U.S.C. 103 of claim 1, 3-6, 8-14 and 15 Hartman et al. (US 4,818,558) and in view of Okuma et al. (US 2010/0204346 A1) and Perera (US 2016/0331014A1, PCT/US2013/076932, PCT filed Dec. 20, 2013)  have been withdrawn. 
In response to the characteristics in claim 3-6, it is recognized the characteristics and ranges stem from the invention as recited claim 1 with cited components and amounts to result in the claimed characteristics as cited in claim 3-6.

Allowable Subject Matter
Claim 1, 3-6, 10, 11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the claimed invention comprising the components and ranges as cited in claim 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792